Per Curiam.
The trial court rendered a judgment of strict foreclosure on the plaintiff town’s tax lien foreclosure action brought pursuant to General Statutes § 12-181. This judgment was rendered after the plaintiff moved for summary judgment against the defendants George R. Macri and Julia S. Macri,1 which the trial court granted. The plaintiff conceded at oral argument, and the record discloses, that a reply to the special defense interposed by those defendants had not been filed when the trial court decided the motion. Practice Book § 379 provides that a party may not move for summary judgment against any party to which the motion is directed until the pleadings are closed as to those parties. See Doublewal Corporation v. Toffolon, 195 Conn. 384, 391, 488 A.2d 444 (1985). The trial court here granted the motion for summary judgment before the pleadings were closed.
There is error, the judgment is set aside and the case is remanded for further proceedings.

 The other defendants in this action were defaulted for failure to appear or for failure to disclose a defense or for failing to plead. Thereafter, judgment against those defendants was sought and granted.